Proceeding under article 78 of the Civil Practice Act to review a determination of respondent revoking petitioner’s restaurant liquor license, on the ground that the licensee sold, delivered or gave away or permitted to be sold, delivered or given away, alcoholic beverages to minors actually or apparently under the age of eighteen years on March 5, 1954, and March 12, 1954. The proceeding has been transferred to this court. (Civ. Prae. Act, § 1296.) Determination unanimously confirmed, without costs. No opinion. Present — Nolan, P. J., MacCrate, Schmidt, Beldock and Murphy, JJ.